Name: Commission Implementing Regulation (EU) NoÃ 739/2011 of 27Ã July 2011 amending Annex I to Regulation (EC) NoÃ 854/2004 of the European Parliament and of the Council laying down specific rules for the organisation of officials controls on products of animal origin intended for human consumption Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: health;  agricultural activity;  agricultural policy;  animal product
 Date Published: nan

 28.7.2011 EN Official Journal of the European Union L 196/3 COMMISSION IMPLEMENTING REGULATION (EU) No 739/2011 of 27 July 2011 amending Annex I to Regulation (EC) No 854/2004 of the European Parliament and of the Council laying down specific rules for the organisation of officials controls on products of animal origin intended for human consumption (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 854/2004 of 29 April 2004 of the European Parliament and the Council laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (1), and in particular Article 17(1) thereof, Whereas: (1) Regulation (EC) No 854/2004 lays down specific rules for the organisation of official controls on products of animal origin intended for human consumption. In particular, a number of provisions relating to meat inspections in Parts B, D and F of Chapter II of Section I, and in Chapters I and V of Section II as well as in Chapter II of Section III of Annex I to that Regulation refer to, diseases on Lists A or B of the World Organisation for Animal Health (OIE). (2) The OIE system categorising and listing of diseases has changed. A single OIE list replaces Lists A and B. In addition, Union legislation is now in line with OIE recommendations. As a result, most references to those lists are superfluous. It is therefore appropriate to amend the relevant provisions in Sections I, II and III of Annex I to that Regulation and instead refer to animal diseases covered by Union legislation when carrying out ante-mortem or post-mortem inspection or any other inspection activity, unless reference is made to currently unknown diseases originating in third countries. (3) Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2) provides that products of animal origin are to be obtained from animals which do not come from a holding, establishment, territory or part of territory subject to relevant animal health restrictions. Annex I of that Directive lists Union legislation containing control measures for certain animal diseases of relevance to trade in products of animal origin. For reasons of consistency, the trade in products of animal origin should only be restricted for animal health reasons based on Union legislation listed in the Annex I. (4) In accordance with Part E of Annex II to Regulation (EC) No 2160/2003 of the European Parliament and of the Council of 17 November 2003 on the control of salmonella and other specified food-borne zoonotic agents (3), salmonella is to be absent in 25 grams of fresh poultry meat to be placed on the market for human consumption. However, pursuant to that Part, that criterion does not apply to fresh poultry meat destined for industrial heat treatment or other treatment to eliminate salmonella. Point 2 of Chapter V of Section II of Annex I to Regulation (EC) No 854/2004 provides that the official veterinarian may impose requirements concerning the use of certain meat. In order to allow the official veterinarian to impose industrial heat treatment or other treatment to eliminate salmonella, Section II, chapter V point 2 should be amended. (5) Annex I to Regulation (EC) No 854/2004 should be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 854/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 206. (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 325, 12.12.2003, p. 1. ANNEX Annex I to Regulation (EC) No 854/2004 is amended as follows: (1) in Section I, Chapter II is amended as follows: (a) In Part B(2), point (b) is replaced by the following: (b) of any condition which might adversely affect human or animal health, paying particular attention to the detection of zoonotic diseases and animal diseases for which animal health rules are laid down in Union legislation.; (b) in Part D, point 1 is replaced by the following: 1. Carcases and accompanying offal must be subjected without delay after slaughter to post-mortem inspection. All external surfaces must be viewed. Minimal handling of the carcases and offal or special technical facilities may be required for that purpose. Particular attention must be paid to the detection of zoonotic diseases and animal diseases for which animal health rules are laid down in Union legislation. The speed of the slaughter line and the number of inspection staff present must be such as to allow for proper inspection.; (c) in Part F(1), point (d) is replaced by the following: (d) the detection of animal diseases for which animal health rules are laid down in Union legislation.; (2) Section II is amended as follows: (a) in Chapter I, point 4 is replaced by the following: 4. When the official veterinarian, while carrying out ante-mortem or post-mortem inspection or any other inspection activity, suspects the presence of an infectious agent of animal diseases for which animal health rules are laid down in Union legislation, the official veterinarian must notify as appropriate the competent authority and both must take all necessary measures and precautions to prevent the possible spread of the infectious agent in accordance with applicable Union legislation.; (b) Chapter V is amended as follows: (i) point 1(e) is replaced by the following: (e) derives from animals affected by animal diseases for which animal health rules are laid down in the Union legislation listed in Annex I to Council Directive 2002/99/EC (1), except if it is obtained in conformity with the specific requirements provided for in that legislation, unless otherwise provided for in Section IV; (ii) point 2 is replaced by the following: 2. The official veterinarian may impose requirements concerning the use of meat derived from animals: (a) having undergone emergency slaughter outside the slaughterhouse; or (b) if derived from flocks where a treatment of the meat will be applied in accordance with Part (E) of Annex II to Regulation (EC) No 2160/2003 before placing the meat on the market.; (3) in Section III, Chapter II.3, points (e) and (f) are replaced by the following: (e) in the case of an outbreak of animal diseases for which animal health rules are laid down in Union legislation. This concerns animals susceptible to the particular disease in question that come from the particular region as defined in Article 2 of Council Directive 64/432/EEC (2); (f) when stricter controls are necessary to take account of emerging diseases or particular OIE listed diseases. (1) OJ L 18, 23.1.2003, p. 11.; (2) OJ 121, 29.7.1964, p. 1977/64..